                Case 2:19-cv-00571-JAM-AC Document 12 Filed 07/29/20 Page 1 of 2


1    BOWMAN AND BROOKE LLP
     Brian Takahashi (SBN: 146505)
2    E-mail: Brian.Takahashi@bowmanandbrooke.com
     970 West 190th Street, Suite 700
3    Torrance, California 90502
     Tel No.: 310/ 768-3068
4    Fax No.: 310/ 719-1019
5    BOWMAN AND BROOKE LLP
     Sean A. Ramia (SBN: 172989)
6    E-mail: Sean.Ramia@bowmanandbrooke.com
     Parris Schmidt (SBN: 183999)
7    E-mail: Parris.Schmidt@bowmanandbrooke.com
     1741 Technology Drive, Suite 200
8    San Jose, California 95110-1364
     Tel No: 408/ 279-5393
9    Fax No: 408/ 279-5845
10   Attorneys for Defendant
     JAGUAR LAND ROVER NORTH AMERICA, LLC
11
12                           UNITED STATES DISTRICT COURT
13                         EASTERN DISTRICT OF CALIFORNIA
14                                   )
      SUSAN ROMANISHIN, an           )           CASE NO.: 2:19-cv-00571-JAM-AC
15    individual;                    )
                                     )           District Judge:   John A. Mendez
16                       Plaintiff,  )           Magistrate Judge: Allison Claire
                                     )
17          vs.                      )
                                     )           ORDER RE JOINT STIPULATION TO
18    JAGUAR LAND ROVER NORTH )                  EXTEND EXPERT REPORT
      AMERICA, LLC, a Delaware       )           DEADLINE AND DISCOVERY CUT-
19    Limited Liability Company, and )           OFF
      DOES 1 through 10, inclusive,  )
20                                   )           Pretrial Conference: December 4, 2020
                         Defendants. )           Trial: January 25, 2021
21
22
23              Upon consideration of the Joint Stipulation to Continue Expert Disclosure
24   deadline and Discovery-Cut-Off Dates Due to COVID-19 and good cause appearing
25   therefore:
26              IT IS HEREBY ORDERED that the dates are continued as follows:
27   //
28   //

     22893069                                1             CASE NO.: 2:19-cv-00571-JAM-AC
      [PROPOSED] ORDER RE JOINT STIPULATION TO EXTEND EXPERT
             REPORT DEADLINE AND DISCOVERY CUT-OFF
                Case 2:19-cv-00571-JAM-AC Document 12 Filed 07/29/20 Page 2 of 2


1               Expert Witness Designation/Disclosures Exchange:
2                     Current:           September 1, 2020
3                     Proposed new:      November 1, 2020
4               Discovery Cut-Off:
5                     Current:           September 1, 2020
6                     Proposed new:      November 1, 2020
7               All other deadlines will remain.
8
9               IT IS SO ORDERED.
10
11   DATED: July 28, 2020                          /s/ John A. Mendez___________
                                                   Honorable John A. Mendez
12                                                 United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     22893069                                  2                CASE NO.: 2:19-cv-00571-JAM-AC
      [PROPOSED] ORDER RE JOINT STIPULATION TO EXTEND EXPERT
             REPORT DEADLINE AND DISCOVERY CUT-OFF
